

EXHIBIT 10.2
January 26, 2015
Mr. Andre Cohen
Chief of Staff
Coach, Inc
7 Koon Seng Road
Singapore 426957.


Dear Andre:
It is with great pleasure that I confirm our offer to appoint you as President,
North America reporting to Victor Luis, Chief Executive Officer, Coach, Inc.
(“Coach” or the “Company”). Upon effectiveness of the appointment, you will be
considered an “officer” under Section 16 of the Securities Exchange Act of 1934,
as amended (the “Exchange Act”), as well an “Executive Officer” of Coach
pursuant Rule 3b-7 of the Exchange Act. You will remain a member of the
Company’s Operating Group.


This letter details your base salary, bonus opportunity, annual equity
opportunity, the relocation of you and your family to New York, and other
benefits. It also lays out the conditions of your employment. If you accept our
offer, you agree to start in your new role on January 26, 2015. At that time,
your employment relationship will transfer from Coach Hong Kong Limited to
Coach, Inc. in the United States.
 
1.
Base Salary 

 
$850,000 per annum.


Your salary will be paid monthly on the last Thursday of each calendar month.


As you know, performance reviews are typically conducted at the end of our
fiscal year, which presently runs from approximately July 1 through June 30. Any
merit increases for which you may be eligible also would be determined at that
time, and would take effect in September. You will be eligible for a merit
increase in September 2015.


2.
Incentive Compensation



You will continue to be eligible to participate in the Coach, Inc. 2013
Performance-Based Annual Incentive Plan ("SOPS"), a cash incentive program under
which your payout is based on Coach's financial performance (as well as your
individual performance). The target bonus will be 100% of your salary actually
earned during the fiscal year. The actual bonus payout will range from 0% of
target for performance below established thresholds to 200% of target for
maximum performance, with performance components, measures and target values to
be established by the Company’s Board of Directors. For fiscal year 2015, your
target bonus opportunity will be pro-rated according to the bonus percentage
targets in effect for you during each month of your employment (e.g., the bonus
percentages set forth above are applicable starting in January 2015).


Any SOPS bonus is paid within three months of the end of the fiscal year and you
must be an employee in good standing with Coach on the SOPS bonus payment date
in order to be eligible

Page 1 of 10



--------------------------------------------------------------------------------



to receive any such SOPS bonus payment. Please refer to the My Pay section of
the Coach’s intranet, Coachweb, for governing terms of the SOPS bonus plan. In
addition, you remain subject to Coach’s incentive repayment policy for members
of the Operating Group which you have previously received and signed.
 
3.
Annual Equity Compensation



Your compensation package includes a guideline annual equity grant value of
$1,050,000 to be granted in a fixed proportion of different equity vehicles as
determined annually by the Human Resources Committee (“the Committee”) of the
Company’s Board of Directors, which may include restricted stock units (“RSUs”),
performance restricted stock units (“PRSUs”), and/or stock options. Coach may
make equity grants annually, and you will next be eligible to receive such
grants in August 2015. Any such equity grants will be determined based on your
position, performance, time in job and other criteria Coach determines it its
discretion, which are subject to change. All equity awards are subject to
approval by the Committee.


You are subject to the terms and conditions of the grant agreements, including,
but not limited to, the provisions relating to clawback of equity gains in
certain post-employment scenarios. Notwithstanding anything to the contrary in
this letter, the Coach, Inc. 2010 Incentive Award Plan’s (as it may be amended
from time to time, the “Stock Plan”) terms and related grant agreements, as they
may be changed from time to time, are controlling.


4.
Relocation



You and your family are eligible for relocation under the Coach International
Relocation Policy- U.S. Inbound (the “Relocation Policy”), enclosed with this
packet. Since your family will not relocate until the conclusion of the school
year, in addition to the benefits under the Relocation Policy, you will be
eligible to receive up to an additional four months of temporary housing in New
York and two round trip family flights to New York with class of airfare in
accordance with the Company’s travel policy. Details related to policy
provisions will be provided to you. Should you resign your employment within two
(2) years of your appointment, or if your employment is terminated for “cause,”
as defined below, Coach may require you to repay relocation expenses. You will
be required to sign a repayment agreement prior to receiving relocation
benefits. If your employment at Coach should cease involuntarily other than for
“cause” (as defined below) Coach will cover the cost of relocating you and your
family to Singapore under the international relocation policy applicable for
your level. These expenses will be paid by the company only if they occur within
three months after the effective date of termination, and provided another
employer is not paying for the relocation.




5.
Immigration



Coach will obtain the appropriate U.S. work and immigration authorization for
you and your accompanying family members. To expedite this process please
collect the following documentation:


1.
One passport-style photo for you and your accompanying family members taken
within six months

2.
Copy of your up-to-date resume

3.
Copy of all degree certificates


Page 2 of 10



--------------------------------------------------------------------------------





Please note that you and your accompanying family members’ passports will need
to be valid for at least twelve (12) months beyond your assignment start date.
Accompanying children are required to each hold their own passport. It is your
responsibility to maintain the validity of your passport including available
pages for travel and visa information as applicable as well as your accompanying
family members’ passports as the company does not reimburse for the cost of
this.


6.
Income Tax Preparation



Consistent with our policy for international assignments and relocations, you
will be provided with income tax preparation services by Coach’s designated tax
service provider, PriceWaterhouseCoopers (PwC) to include income tax filings for
Hong Kong and the United States for tax years ending on or before December 31,
2017. You are responsible for paying all taxes on your salary, bonus and equity,
as required in each tax jurisdiction. In addition, consistent with your existing
tax support, in the event you are not considered U.S. tax resident when filing
2014 U.S. income taxes, you will be reimbursed for U.S. income tax obligations
related to business trips taken to the U.S. in 2014. Any reimbursement will be a
result of the annual U.S. tax filing and tax reconciliation process.


7.
Severance



If your employment at Coach should cease involuntarily for any reason other than
for “cause,” as defined below (e.g. position elimination), you will be eligible
to receive twelve (12) months of base salary under the Coach, Inc. Severance Pay
Plan.  For more information, please view the Severance Plan document on Coachweb
or contact Human Resources. To receive separation pay, you will be required to
sign a waiver and release agreement in the form provided by Coach. This
agreement will include restrictions on your ability to compete with Coach and
solicit Coach employees.


8.
Section 409A of the Internal Revenue Code



It is expressly intended and contemplated that this letter comply with the
provisions of Section 409A of the Code and the applicable guidance thereunder
(“Section 409A”) and that the payments hereunder will either be exempt from
Section 409A or will comply with the provisions of Section 409A. This letter
will be administered and interpreted in a manner consistent with this intent,
and, notwithstanding any provision of this letter to the contrary, in the event
that Coach determines that any amounts payable hereunder would be immediately
taxable to you under Section 409A, Coach reserves the right (without any
obligation to do so or to indemnify you for failure to do so) to amend this
letter to satisfy Section 409A or be exempt therefrom (which amendment may be
retroactive to the extent permitted by Section 409A). Notwithstanding any other
provision of this letter, if you are a “specified employee” within the meaning
of Treas. Reg. §1.409A-1(i)(1), then the payment of any amount or the provision
of any benefit under this letter which is considered deferred compensation
subject to Section 409A of the Code shall be deferred for six (6) months after
your “separation from service” or, if earlier, your death to the extent required
by Section 409A(a)(2)(B)(i) of the Code (the “409A Deferral Period”). In the
event payments are otherwise due to be made in installments or periodically
during the 409A Deferral Period, the payments which would otherwise have been
made in the 409A Deferral Period shall be accumulated and paid in a lump sum on
the Company’s first

Page 3 of 10



--------------------------------------------------------------------------------



standard payroll date that arises on or after the 409A Deferral Period ends, and
the balance of the payments shall be made as otherwise scheduled. For purposes
of any provision of this letter providing for reimbursements to you, such
reimbursements shall be made no later than the end of the calendar year
following the calendar year in which you incurred such expenses, and in no event
shall the unused reimbursement amount during one calendar year be carried over
into a subsequent calendar year. For purposes of this letter, you shall not be
deemed to have terminated employment unless you have a “separation from service”
within the meaning of U.S. Treasury Regulations Section 1.409A-1(h) All rights
to payments and benefits under this letter shall be treated as rights to receive
a series of separate payments and benefits to the fullest extent allowed by
Section 409A of the Code. In no event shall any liability for failure to comply
with the requirements of Section 409A be transferred from you or any other
individual to Coach or any of its affiliates, employees or agents.


9.
Benefits



Your other major benefits will include medical, dental, vision, life insurance,
short and long term disability, Coach, Inc. Savings & Profit Sharing Plan,
Employee Stock Purchase Plan, employee discount program and 25 business days of
vacation per calendar year, as generally provided by the Company at a comparable
level in accordance with the plans, practices and programs of the Company. We
are enclosing a summary of executive benefits highlighting these programs in
Your Coach Benefits Summary Kit.


As an employee of Coach, and as a part of this offer of employment, you will be
subject to various Company policies set forth in the attached Addendum as well
as those set forth in the Your Coach Benefits Summary Kit that accompanies this
offer. Such policies include, but are not limited to the following:


•
Incentive Repayment Policy;

•
Executive Stock Ownership Policy;

•
Notice of Intent to Terminate Employment;

•
Non-Competition and Non-Solicitation Policies; and

•
Other Terms and Conditions of Employment.

 
By accepting this offer of employment, you are also expressly accepting to be
bound by the Company policies set forth in the attached Addendum and in the
packet of materials that accompany this offer letter.


Andre, we are all excited to have you take this expanded leadership role at
Coach and know that you will build a great future, both for Coach and for
yourself. This is Coach's entire offer of employment. As you review this offer,
please feel free to contact me with any questions. To accept the offer, and
acknowledge you are not relying on any promise or representation that is not
contained in this letter, please sign in the space below and return one of the
attached copies to me on or before January 26, 2015.


Sincerely,


___/s/ Sarah J. Dunn ___________
Sarah J. Dunn

Page 4 of 10



--------------------------------------------------------------------------------



Global Human Resources Officer
Coach, Inc.


 
Agreed and accepted by:




 
_/s/ Andre Cohen________    ___January 26, 2015______________
Andre Cohen                         Date











































Page 5 of 10



--------------------------------------------------------------------------------




--------------------------------------------------------------------------------

ADDENDUM
COMPANY POLICIES & CONDITIONS OF EMPLOYMENT    


As an employee of Coach, you will be subject to the following policies. Please
sign the acknowledgement at the end noting your understanding and agreement.


1.
Incentive Repayment Policy



Coach's Board of Directors has adopted an incentive repayment policy affecting
all performance-based compensation Coach pays to members of its Operating Group.
Information on this policy is attached. You agree that you remain subject to
this repayment policy and that it may change from time-to-time as the Committee
deems appropriate and/or as is required by law.


2.
Executive Stock Ownership Policy



Coach's Board of Directors has implemented a stock ownership policy for all Vice
Presidents and above. Information on this policy and the recommended amounts of
stock ownership for your position is attached. . As an Operating Group member
and Section 16(b) officer of Coach, Inc., you will be required to obtain
pre-approval of all Coach stock transactions from the Coach Law Department.


3.
Notice of Intent to Terminate Employment



If at any time you elect to terminate your employment with Coach, including a
valid retirement from Coach, you agree to provide twelve (12) weeks advance
written notice of your intent to terminate your employment and such notice shall
be provided via eMail to the Chief Executive Officer and Global Human Resources
Officer.  After you have provided your required notice, you will continue to be
an employee of Coach.  Your duties and other obligations as an employee of Coach
will continue and you’ll be expected to cooperate in the transition of your
responsibilities.  Coach shall, however, have the right in its sole discretion
to direct that you no longer come to work or to shorten the notice period.
Nothing herein alters your status as an employee at-will. Coach reserves all
legal and equitable rights to enforce the advance notice provisions of this
paragraph. You acknowledge and agree that your failure to comply with the notice
requirements set forth in this paragraph shall result in: (i) Coach being
entitled to an immediate injunction, prohibiting you from commencing employment
elsewhere for the length of the required notice, (ii) Coach being entitled to
claw back any bonus paid to you within 180 days of your last day of employment
with Coach, (iii) the forfeiture of any unpaid bonus as of your last day of
employment with Coach, (iv) any unvested or vested equity award held by you
shall be automatically forfeited on your last day of employment with Coach, and
(v) Coach being entitled to claw back any Financial Gain (as defined below) you
realize from the vesting of any Coach equity award within the twelve (12) month
period immediately preceding your last day of employment with Coach. “Financial
Gain” shall have the meaning set forth in the various equity award grant
agreements that you receive during your employment with Coach.



Page 6 of 10



--------------------------------------------------------------------------------



4.
Non-Competition and Non-Solicitation Policies



You are prohibited from counseling, advising, consulting for, becoming employed
by, or providing services to a “competitor” of Coach (as defined below) during
employment and the twelve (12) month period beginning on your last day of
employment with Coach. You acknowledge that compliance with this paragraph is
necessary to protect the business and good will of Coach and that a breach of
any of these provisions will irreparably and continually damage Coach, for which
money damages may not be adequate. Accordingly, in the event that you breach
this paragraph, you will forfeit any unpaid bonus and Coach shall be entitled to
claw back any bonus paid to you within 180 days of your last day of employment
with Coach. In addition, Coach will be entitled to preliminarily or permanently
enjoin you from violating this paragraph in order to prevent the continuation of
such harm. For the purposes of this provision, “competitor” includes the
companies, together with their respective subsidiaries, parent entities, and all
other affiliates as set forth on Exhibit A, attached hereto (such companies
subject to change from time-to-time, as posted on Coach’s intranet, Coachweb).


You agree that if you are offered and desire to accept employment with another
business, person or enterprise, including, but not limited to, a “competitor” of
Coach (as defined above), during the twelve (12) month period beginning on your
last day of employment with Coach, you will promptly inform Coach’s Global Human
Resources Officer, in writing, of the identity of the prospective employer, your
proposed title and duties with that business, person or enterprise, and the
proposed starting date of that employment. You also agree that you will inform
that prospective employer of the terms of these provisions. Failure to abide by
the requirements of this paragraph will also be deemed a failure to provide the
required advance written notice set forth above under Notice of Intent to
Terminate Employment.


You acknowledge: (a) that the scope and duration of the restrictions on your
activities under these provisions are reasonable and necessary to protect the
legitimate business interests of Coach; (b) that Coach does business worldwide
and, therefore, you specifically agree that, in order to adequately protect
Coach, the scope of the restrictions in this provision is reasonable; and (c)
that you will be reasonably able to earn a living without violating the terms of
these provisions.


You agree that during employment and the twelve (12) month period beginning on
your last day of employment with Coach, you will not, without the prior written
consent of Coach, alone, or in association with others, solicit on behalf of
you, or any other person, firm, corporation or entity, any employee of Coach, or
any of its operating divisions, subsidiaries or affiliates, for employment,
consulting or other independent contractor arrangements. For purposes of this
paragraph and to avoid any ambiguity, you and Coach agree that it will be
presumed that you solicited an employee of Coach if such employee commences
employment for or on behalf of you or any entity to which you provide services
prior to the end of the twelve (12) month period beginning on your last day of
employment with Coach. You acknowledge that compliance with this paragraph is
necessary to protect the business and good will of Coach and that a breach of
any of these provisions will irreparably and continually damage Coach, for which
money damages may not be adequate. Accordingly, in the event that you breach
this paragraph, you will forfeit any remaining earned but unpaid bonus and Coach
shall be entitled to claw back any bonus paid to you within 180 days of your
last day of employment with Coach. In addition, Coach will be entitled to
preliminarily or permanently enjoin you from violating this paragraph in order
to prevent the continuation of such harm.

Page 7 of 10



--------------------------------------------------------------------------------





5.
Other Terms and Conditions of Employment

If you accept Coach's offer of employment, our relationship is
"employment-at-will." That means you are free, at any time, for any reason, to
end your employment with Coach and that Coach may do the same, subject to the
advance notice requirements set forth above under Notice of Intent to Terminate
Employment. The Company has “cause” to terminate your employment upon (i) your
willful failure to substantially perform the duties as President (other than any
such failure resulting from your permanent Disability), which is not remedied
within 30 days after receipt of written notice from the Company specifying such
failure; (ii) your failure to carry out, or comply with, in any material respect
any lawful and reasonable directive of the Chief Executive Officer, which is not
remedied within 30 days after receipt of written notice from the Company
specifying such failure; (iii) your commission at any time of any act or
omission that results in a conviction, plea of no contest, or imposition of
un-adjudicated probation for any felony or crime involving fraud, embezzlement,
material misconduct, misappropriation or moral turpitude; (iv) your willful
taking of or failure to take any action, which action or omission is materially
injurious to the Company, whether monetarily or otherwise (including, without
limitation, any act or omission that is materially detrimental to the business
or reputation of the Company); (v) your unlawful use (including being under the
influence) or possession of illegal drugs on the Company’s premises or while
performing your duties and responsibilities; or (vi) your willful commission at
any time of any act of fraud, embezzlement, misappropriation, material
misconduct, or breach of fiduciary duty against the Company (or any predecessor
thereto or successor thereof).
In the event that any dispute arises between the Company and you regarding or
relating to this letter and/or any aspect of your employment relationship with
the Company, AND IN LIEU OF LITIGATION AND A TRIAL BY JURY, the parties agree to
resolve the dispute through mediation using the services of JAMS, the Resolution
Experts, at the cost of the Company.  If such mediation fails to resolve the
dispute, the parties consent to resolve such dispute through mandatory
arbitration under the Commercial Rules of the American Arbitration Association,
before a single arbitrator in New York, New York. The parties hereby consent to
the entry of judgment upon award rendered by the arbitrator in any court of
competent jurisdiction.


Notwithstanding the foregoing, however, should adequate grounds exist for
seeking immediate injunctive or immediate equitable relief, any party may seek
and obtain such relief.  The parties hereby consent to the exclusive
jurisdiction in the state and Federal courts of or in the State of New York for
purposes of seeking such injunctive or equitable relief as set forth above.  Any
and all out-of-pocket costs and expenses incurred by the parties in connection
with such arbitration (including attorneys’ fees) shall be allocated by the
arbitrator in substantial conformance with his or her decision on the merits of
the arbitration.
Our agreement regarding employment-at-will may not be changed, except
specifically in writing signed by both the Committee and you. Coach may in its
discretion add to, discontinue, or change compensation, duties, benefits and
policies. Notwithstanding the foregoing two sentences, nothing in the preceding
two sentences shall be construed as diminishing the financial obligations of
either of the parties hereunder, including, without limitation, Coach’s
obligations to pay salary, bonus, equity compensation, severance etc., pursuant
to the pertinent provisions set forth above. All payments made hereunder are
subject to the usual withholdings required by law. In the event of a breach by
you of any provision of this offer letter and/or any of the Company policies
which are included herewith, you agree to reimburse Coach for any and all
reasonable attorney’s fees and expenses related to the enforcement of this
agreement, including, but not limited to, the clawback of gains specified
hereunder.

Page 8 of 10



--------------------------------------------------------------------------------



Our offer of employment is contingent on the following:
•
Formal ratification of this agreement by the Committee;

•
Your passing a credit/background check and verification of your identity and
authorization to be employed in the United States;

•
Your returning a signed copy of this offer letter on or before January 26,
2015; 

•
Your agreement to be bound by, and adhere to, all of Coach's policies in effect
during your employment with Coach, including the Executive Stock Ownership
Policy and Incentive Repayment Policy, and our Confidentiality, Information
Security and Privacy Agreement; and

•
The terms and conditions of individual equity award agreements.


Page 9 of 10



--------------------------------------------------------------------------------






--------------------------------------------------------------------------------

EXHIBIT A


Competitor List
(as of January 2015)
        
Burberry Group PLC
Cole Haan LLC
Diane von Furstenberg Studio, L.P.
Fast Retailing Co., Ltd.
Fung Group
The Gap, Inc.
Kering
J. Crew Group, Inc.
Kate Spade and Company
L Brands, Inc.
LVMH Moet Hennessy Louis Vuitton SA
Michael Kors Holdings Limited
PVH Corp.
Prada, S.p.A.
Proenza Schouler
Rag & Bone
Ralph Lauren Corporation
Tory Burch LLC
Tumi Holdings, Inc.
V.F. Corporation





Page 10 of 10

